DETAILED ACTION
This action is in response to the application filed on 8 April 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US Pub. 2022/0224646) in view of '3GPP; TSG SA; Procedures for the SGS; Stage 2 (Release 16)', 3GPP TS 23.502 V16.4.0, 27 March 2020, hereinafter “3GPP”.

Regarding claim 1, Xiong discloses a method performed by an application function (AF) in a wireless communication system, the method comprising: 
receiving, from a session management function (SMF), a late notification message indicating a change of a data network access identifier (DNAI) (fig. 4, step 4c SMF sending Late Notification to AF; para. 92, In operation 4c, if late direct notification is requested by the AF, the SMF notifies the AF of the target DNAI of the PDU session by invoking the Nsmf_EventExposure_Notify service operation.);
…
transmitting, to the SMF, a response message including information for change to a target AF for a target DNAI … (fig. 4, step 4f AF replying to SMF; para. 98, In operation 4f, the AF replies to Nsmf_EventExposure_Notify by invoking the Nsmf_EventExposure_AppRelocationInfo service operation either immediately or after any required application relocation in the target DNAI is completed.).
Xiong does not specifically disclose:
identifying whether an AF change is needed based on the late notification message; and 
transmitting, to the SMF, a response message … based on a result of identifying that the AF change is needed.
However 3GPP from an analogous art discloses these limitations -- see section 4.3.5.7,  4.3.5.7, 4.3.6.3; and figure 4.3.6.3-1: "If the SMF receives the notification of AF instance changes that indicates the target local DN is associated with another AF instance, the SMF sends notification to the target AF." "The AF replies to Nnef_TrafficJnfluence_Notify by invoking Nnef_TrafficJnfluence_AppRelocationJnfo service operation either immediately or after any required application relocation in the target DNAI is completed. AF includes N6 traffic routing details corresponding to the target DNAI." and "Alternatively the routing information to the application located in the target local DN can be determined by the AF based on the new DNAI, in which case the AF can invoke the AF triggered influence on traffic routing procedure targeting single UE as described in clause 4.3.6.4, which assists the SMF in generation of the routing rule on the Target UL CL towards PSA3 (i.e., towards the application located in the target local DN). It is up to network configuration whether the routing information to the application located in the target local DN is configured in the SMF or in the AF.").
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reply as taught by 3GPP in order to facilitate 5G implementation.

Regarding claims 2-7, the combination of Xiong and 3GPP further discloses:
2. The method of claim 1, wherein the response message includes at least one of an indication of the AF change, a target AF identifier (ID), or a notification target address of the target AF (Xiong, para. 98).

3. The method of claim 1, wherein the transmitting of, to the SMF, the response message including the information for change to the target AF comprises transmitting, to a network exposure function (NEF), the response message including at least one of an indication of the AF change, a target AF identifier (ID), or a notification target address of the target AF in case that the AF requests the late notification message via the NEF, and wherein the response message is transmitted by the NEF to the SMF (Xiong, fig. 4, step 4d).

4. The method of claim 1, wherein the transmitting of, to the SMF, the response message including the information for change to the target AF comprises identifying whether an application relocation is completed successfully on time, and wherein the response message includes a negative cause code in case that the application relocation is not completed successfully on time (Xiong, para. 96).

5. The method of claim 1, wherein the identifying of whether the AF change is needed based on the late notification message comprises: 
identifying whether the target DNAI is served by the AF based on the late notification message; and 
identifying the target AF for the target DNAI in case that the target DNAI is not served by the AF (3GPP, sections 4.3.5.7, 4.3.6.3; and figure 4.3.6.3-1).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching as taught by 3GPP in order to facilitate 5G implementation.

6. The method of claim 1, wherein the late notification message is transmitted to the target AF by the SMF based on the response message in case that the SMF receives the response message indicating the change to the target AF (3GPP, sections 4.3.5.7, 4.3.6.3; and figure 4.3.6.3-1).
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching as taught by 3GPP in order to facilitate 5G implementation.

7. The method of claim 1, wherein the late notification message includes the target DNAI of a protocol data unit (PDU) session (Xiong, para. 92).

It is further noted that 3GPP discloses substantially claims 2-7 as shown below -- see sections 4.3.5.7, 4.3.6.3; and figure 4.3.6.3-1: 
"If late direct notification is requested by the AF, the SMF notifies the AF of the target DNAI of the PDU Session by invoking Nsmf_EventExposure_Notify service operation. If the SMF receives the notification of AF instance changes that indicates the target local DN is associated with another AF instance, the SMF sends notification to the target AF ( different from the AF in steps 2b and 2c ), and cancels any future notification message to source AF." "The AF replies to Nnef_TrafficJnfluence_Notify by invoking Nnef_TrafficJnfluence_AppRelocationJnfo service operation either immediately or after any required application relocation in the target DNAI is completed. AF includes N6 traffic routing details corresponding to the target DNAI. AF may reply in negative e.g., if the AF determines that the application relocation cannot be completed successfully on time." and "Alternatively the routing information to the application located in the target local DN can be determined by the AF based on the new DNAI, in which case the AF can invoke the AF triggered influence on traffic routing procedure targeting single UE as described in clause 4.3.6.4, which assists the SMF in generation of the routing rule on the Target UL CL towards PSA3 (i.e. towards the application located in the target local DN). It is up to network configuration whether the routing information to the application located in the target local DN is configured in the SMF or in the AF.").

Claim 8 recites a method performed by a session management function (SMF) in a wireless communication system, complementary to a method performed by the AF of claim 1, and is thus similarly rejected.

Claims 9-14 recite substantially identical subject as recited in claims 2-7, and are thus similarly rejected.

Claim 15 recites an application function (AF) in a wireless communication system, corresponding with a method performed by the AF of claim 1, and is thus similarly rejected.

Claims 16-20 recite substantially identical subject as recited in claims 2-7, and are thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468